OMB APPROVAL OMB Number: 3235-0570 Expires:January 31, 2017 Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-05685 Williamsburg Investment Trust (Exact name of registrant as specified in charter) 225 Pictoria Drive, Suite 450Cincinnati, Ohio (Address of principal executive offices) (Zip code) W. Lee H. Dunham, Esq. Sullivan & Worcester LLPOne Post Office SquareBoston, Massachusetts 02109 (Name and address of agent for service) Registrant's telephone number, including area code:(513) 587-3400 Date of fiscal year end:March 31, 2014 Date of reporting period: March 31, 2014 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. ANNUAL REPORT March 31, 2014 THE DAVENPORT FUNDS LETTER TO SHAREHOLDERS May 7, 2014 Dear Shareholders, Equity markets posted relatively subdued results in the quarter ended March 31, 2014. The S&P 500 Index (the “S&P 500”) gained 1.81%, the Dow Jones Industrial Average (“DJIA”) was down 0.15% and the small cap-oriented Russell 2000 Index advanced 1.12%. We started the year with declines in January. While such declines were arguably trivial in the context of 2013 returns, they no doubt felt unsettling for investors who have been spoiled by robust and uninterrupted gains. However, markets managed to fight higher for the balance of the quarter despite fears surrounding political tensions with Russia, slowing growth in China and the threat of higher interest rates here in the U.S. The bull market is now five years old. Through quarter end, the S&P 500 and DJIA were up 205.20% and 184.37%, respectively, since they bottomed on March 9, 2009. According to the Wall Street Journal, the DJIA’s percentage advance ranks as fifth among the 32 bull markets since 1900. To put this in broader perspective, however, it’s worth noting the S&P 500 is just 20% above its peak in 2000. Nonetheless, it’s hard to believe how far we’ve come since the financial crisis. On one hand, it’s gratifying for those who stuck with equities or were buying when others were fearful. On the other hand, many are now wondering how much gas is left in the tank. Indeed, the S&P 500 has now gone over 900 days without a 10%+ correction. This tremendous run has been driven primarily by accommodative policy from the Federal Reserve System and declining risk premiums. With policy on the verge of tightening and stocks having “re-rated” higher, we think another leg of market appreciation will require passing the baton to accelerating economic and corporate profit growth. Extreme weather has muddied the waters a bit. While winter came according to schedule, it brought unusually cold temperatures and a hefty dose of snow for much of the country. While good news for The Weather Channel, such conditions have put a damper on many industries including housing, retail and entertainment. Many corporate earnings updates and economic data points have been clouded; hence, making it hard to differentiate between true economic softness and the temporary effects of weather. The Wall Street Journal put it well in a recent article titled “Big Chill Presenting a Quandary for Investors.” We expect winter to end at some point and suspect normalized economic figures will indeed reflect ongoing momentum. In fact, we may see some entities (e.g., retailers) benefit as consumers open up their wallets with extra vigor following a bout of “cabin fever.” Still, it seems rational to expect more modest returns than in the past couple of years. Domestic equities in particular have gone from being broadly distrusted and “under-owned” to being the most popular option on the menu of asset classes. Their popularity may be sustainable as investors, especially large institutions, continue to shift away from bonds and “alternative” investments, but recent gains may have borrowed from the future a bit. At a minimum, we expect to see more volatility in coming quarters. In our year-end letter, we cited a study of market returns showing that “great” market years have often been followed by “good” years. While this helps to dispel the notion that we were doomed to experience losses this year, it is also worth noting that each of those “good” years had at least one intra-year decline of more than 6%, according to S&P Capital IQ. 1 All told, we are still reasonably constructive on stocks, but are less bullish than in prior years. A shift away from loose monetary policy and ultra-low interest rates may yield a digestion period, which at times could prove uncomfortable. We don’t think now is the time to take on excess risk and we continue to focus on superior business models with resilient balance sheets. Please review our Fund letters for specific themes and ideas. We thank you for your trust and look forward to reporting back in a few months. Davenport Core Fund The following chart represents Davenport Core Fund (the “Core Fund”) performance and the performance of the S&P 500 Index*, the Core Fund’s primary benchmark, for the periods ended March 31, 2014. Q1 2014 1 Year 3 Years** 5 Years** 10 Years** Since Inception** 1/15/98 Fiscal Year 2014 Expense Ratio Core Fund 0.84% 21.32% 14.49% 20.09% 7.71% 6.21% 0.94% S&P 500 Index* 1.81% 21.86% 14.66% 21.16% 7.42% 6.20% — 30-Day SEC Yield: 0.68% Past performance is no guarantee of future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Performance data, current to the most recent month end, may be obtained by calling 1-800-281-3217. * The S&P 500 Index is comprised of 500 U.S. stocks and is an indicator of the performance of the overall U.S. stock market. An investor cannot invest in an index and its returns are not indicative of the performance of any specific investment. ** Annualized. The Core Fund advanced 21.32% during the year ended March 31, 2014, compared to the 21.86% gain for the S&P 500 Index. We are pleased to have kept pace with such a relentlessly strong market, especially in light of the significant volatility in the final quarter of the year. One of the most recent additions to the portfolio, American Airlines (AAL), was one of our top performers for the year. Set against an industry backdrop of reduced capacity and improving pricing discipline, shares of AAL rallied as investors began to better understand the potential value creation resulting from the company’s merger with US Airways. On the heels of strong performance throughout much of calendar 2013, “high fliers” such as Amazon (AMZN) and Celgene (CELG) weighed on results to close the year. While we are not surprised to see either of these stocks take a breather after prolonged periods of outperformance, we believe each is attractively valued relative to its long-term earnings potential and continue to maintain our holdings. Elsewhere in the Core Fund, however, we elected to take some profits in a few outperformers with a mind towards reallocating the funds into more “unloved” names with cheaper valuations and superior upside potential. As such, we sold our position in Walgreen (WAG), and chipped positions in Facebook (FB) and Disney (DIS). With the funds, we added to positions in Brookfield Asset Management (BAM) and Flowers Foods (FLO) and initiated a position in Alcoa (AA). 2 We first purchased shares of FLO in November of 2013. Since then the stock drifted lower as near-term disruptions from the Hostess acquisition and conservative 2014 guidance tempered investor enthusiasm. While recent results have been disappointing, we continue to have faith in management’s ability to leverage legacy and newly acquired brands across its recently expanded distribution footprint. As such we took advantage of recent weakness to add to a company with strong brands, a solid track record of value creation and prospects for double digit earnings growth. As mentioned above, we initiated a position in integrated aluminum bellwether, Alcoa (AA). Though the stock has perked up recently, AA has lagged the market and other commodity producers for years as aluminum production has faced challenges, largely due to overcapacity in China. Given the country’s high cost of production and recent emphasis on energy conservation and pollution controls, we feel future supply headwinds from China will be mitigated. From a demand perspective, we feel aluminum’s status as a “consumer metal” should allow it to benefit from economic improvement as well as large emerging economies’ (such as China’s) shift in emphasis from infrastructure build-out towards consumption. Other key sources of future demand include the auto and airline industries, which are increasingly utilizing the metal due to its light weight and impact on fuel economy. Alongside these macro efforts, we have been impressed with AA’s ability to reduce costs while continuing to invest in higher value added downstream operations. Ultimately, we feel the company’s earnings power and valuation should expand as recent “self help” initiatives get an extra boost from supportive commodity prices. As the above discussion suggests, we are constantly immersed in a process of optimization. While we are not afraid of withstanding some volatility in outperforming stocks with great long-term upside potential, we are also happy to reallocate funds from fairly valued positions to underperforming entities in which we have a high level of conviction. Going forward, we are comfortable with the Core Fund’s positioning. The following are transactions performed in the Core Fund for the quarter ended March 31, 2014. Recent Purchases Activision Blizzard, Inc. (ATVI) We purchased a position in this global video game publisher. Alcoa, Inc. (AA) We purchased a position in this leading producer of primary and fabricated aluminum. American Airlines Group, Inc. (AAL) We purchased a position in this, the world’s largest airline. Brookfield Asset Management, Inc. – Class A (BAM)** We added to our position in this premier global infrastructure asset manager. CME Group, Inc. (CME) We purchased a position in the U.S.’s largest futures exchange. eBay, Inc. (EBAY) We purchased a position in this leading ecommerce platform. Flowers Foods, Inc. (FLO) We added to our position in this leading producer and marketer of bakery products. Range Resources Corporation (RRC) We purchased a position in this domestic exploration and production company. 3 Recent Sales Albemarle Corporation (ALB) We sold our position in this chemical engineering and manufacturing company. Aon plc (AON)** We sold our position in this insurance brokerage company. Facebook, Inc. (FB) We chipped our position in this leading global social network. Lowe’s Companies, Inc. (LOW) We sold our position in this domestic home improvement retailer. Occidental Petroleum Corporation (OXY) We sold our position in this domestic oil and gas producer. Valero Energy Corporation (VLO) We chipped our position in this domestic oil refiner. Walgreen Company (WAG) We chipped and subsequently sold our position in this pharmacy retailer. The Walt Disney Company (DIS) We chipped our position in this global media and entertainment company. ** Foreign Security Davenport Value & Income Fund The following chart represents Davenport Value & Income Fund (the “Value & Income Fund”) performance and the performance of the S&P 500 Index, the Value & Income Fund’s primary benchmark, and the Lipper Equity Income Index for the periods ended March 31, 2014. Q1 2014 1 Year 3 Years** Since Inception** 12/31/2010 Fiscal Year 2014 Expense Ratio Value & Income Fund 1.83% 18.25% 16.35% 16.88% 0.94% S&P 500 Index* 1.81% 21.86% 14.66% 15.50% — Lipper Equity Income Index* 2.04% 18.75% 13.14% 14.06% — 30-Day SEC Yield: 1.69% Past performance is no guarantee of future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Performance data, current to the most recent month end, may be obtained by calling 1-800-281-3217. * The S&P 500 Index is comprised of 500 U.S. stocks and is an indicator of the performance of the overall U.S. stock market. The Lipper Equity Income Index is an unmanaged index of the 30 largest funds, based on total year-end net asset value, in the Lipper Equity Income category. An investor cannot invest in an index and its returns are not indicative of the performance of any specific investment. ** Annualized. 4 Despite the initial negative reaction to the threat of the “taper” and considering the intensifying consternation around the timing of interest rate increases, income-oriented equities performed quite well during the year. The Value & Income Fund and the Lipper Equity Income Index produced gains of 18.25% and 18.75%, respectively, versus the 21.86% advance for the S&P 500 Index for the year ended March 31, 2014. We feel the Value & Income Fund’s resiliency amid these developments suggests that some degree of monetary tightening has been priced into yield-producing securities. In honor of the Value & Income Fund reaching its third birthday, we would also like to point out its solid long term performance which equates to an annualized 16.88% return since inception. On a three year basis, the Value & Income Fund has achieved an annualized return of 16.35%, which compares favorably to the Lipper Equity Income and S&P 500 Indices returns of 13.14% and 14.66% respectively. The Health Care sector produced nice gains for the Value & Income Fund throughout the year. Teva Pharmaceuticals (TEVA), Walgreen (WAG) and WellPoint (WLP) each hit new highs to close the year. Given that the stock has nearly doubled since our initial purchase, we elected to sell our position in WAG and lock in some profits. Real Estate Investment Trusts (REITs), Utilities and other interest rate sensitive names that struggled throughout much of the year made a nice comeback near year end. Sun Communities (SUI), Equity Lifestyle Properties (ELS) and Dominion Resources (D) were among the better performers in this category; however, the group was a drag on performance on a full year basis. We elected to chip our position in D given recent strength; however, we also used broad based weakness across the group to add exposure to strong companies with great business models and growing dividends. In keeping with the aforementioned theme, we initiated a position in ELS, the largest manufactured housing REIT in the country. As we have noted in prior communications regarding SUI, we are attracted to the manufactured housing industry given its stable cash flows, low capital intensity and good visibility. We feel ELS’s strong balance sheet, low payout ratio, “age restricted” focus and higher exposure to RV communities are key differentiating factors that merit adding exposure. Though the current dividend is stated at $1.00, management has indicated its intention to raise it to $1.30 in the coming year (implies an approximately 3.5% yield), marking the 10th straight year of dividend increases. Over time, we expect the company to generate solid growth in funds from operations (FFO) via rent increases, acquisitions and cyclical improvements in RV operations while continuing to raise the dividend. We increased exposure to companies that can benefit from an improving economy during the year. One such example is the purchase of Nucor (NUE). NUE is a domestic manufacturer of steel and steel products. The company has a strong balance sheet, pays a dividend yielding 2.9% and offers investors leverage to a potential later-cycle recovery in nonresidential construction. The company has reinvested extensively in its business since the downturn, resulting in organic growth and positioning the company for increased profitability during the next up-cycle. NUE’s technical innovation, culture and management have a storied history (featured in the 2001 business classic Good to Great), and the company has been able to create value for shareholders over time in a tough industry. Despite current sluggishness in economic growth, NUE generates strong cash flows that can continue to support and grow the dividend while we await a recovery in non-residential construction. We note that current earnings estimates do not reflect much in the way of a recovery; thus we feel the risk/reward profile is attractive. Looking out a few years, we see earnings power in excess of $6.00 per share, which would result in substantial upside from current levels. 5 In sum, we are pleased with the Value & Income Fund’s results this year, which we feel benefitted from the Fund’s flexibility to invest in both value situations and steady dividend growers. Furthermore, we believe the recent actions described above position the strategy to not only produce an attractive, growing income stream, but also participate in an improving economy that will likely be accompanied by higher interest rates. The following are transactions performed in the Value & Income Fund for the quarter ended March 31, 2014. Recent Purchases Goldcorp, Inc. (GG) We purchased a position in one of the world’s fastest growing senior gold producers. Current yield: 0.6% Nucor Corporation (NUE) We purchased a position in this domestic manufacturer of steel and steel products. Current yield: 2.9% Realty Income Corporation (O) We purchased a position in this leading triple-net-lease REIT. Current yield: 5.4% Recent Sales Dominion Resources, Inc. (D) We chipped our position in this utility giant. Current yield: 3.4% Raytheon Company (RTN) We chipped our position in this defense company. Current yield: 2.4% Tortoise Energy Infrastructure Corporation (TYG) We sold our position in this closed-end fund invested in MLPs. Current yield: 5.2% Walgreen Company (WAG) We chipped and subsequently sold our position in this pharmacy retailer. Current yield: 1.9% Weyerhaesuser Company (WY) We sold our position in this REIT. Current yield: 2.9% Davenport Equity Opportunities Fund The following chart represents Davenport Equity Opportunities Fund (the “Equity Opportunities Fund”) performance and the performance of the Russell Midcap Index, the Fund’s primary benchmark, and the S&P 500 Index for the periods ended March 31, 2014. Q1 2014 1 Year 3 Years** Since Inception** 12/31/2010 Fiscal Year 2014 Expense Ratio Equity Opportunities Fund 4.33% 21.57% 17.38% 18.47% 0.97% Russell Midcap Index* 3.53% 23.51% 14.39% 15.82% — S&P 500 Index* 1.81% 21.86% 14.66% 15.50% — 30-Day SEC Yield: 0.01% 6 Past performance is no guarantee of future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Performance data, current to the most recent month end, may be obtained by calling 1-800-281-3217. * The Russell Midcap Index measures the performance of the 800 smallest companies in the Russell 1000, which represent approximately 25% of the total market capitalization of the Russell 1000. The S&P 500 Index is comprised of 500 U.S. stocks and is an indicator of the performance of the overall U.S. stock market. An investor cannot invest in an index and its returns are not indicative of the performance of any specific investment. ** Annualized. The Equity Opportunities Fund advanced 21.57% for the year ended March 31, 2014, versus gains of 23.51% and 21.86%, respectively, for the Russell Midcap Index and the S&P 500 Index. Fortunately, we finished the year on a strong note as a few of the seeds we planted earlier in the year started to bear fruit. In the quarter ended March 31, 2014, the Equity Opportunities Fund gained 4.33% relative to advances of 3.53% and 1.81% for the Russell Midcap Index and the S&P 500 Index, respectively. We were pleased to see a number of our holdings perform very well in a more subdued market environment. A couple “deep value” stories that we bought earlier in the year came to life during the quarter. Teva Pharmaceutical (TEVA) and Ultra Petroleum (UPL) were among our leaders. We purchased both stocks when they were broadly maligned and the market was chasing popular growth stocks. TEVA gained roughly 32% alongside the appointment of a new CEO and hopes that earnings will soon trough, while UPL advanced 24% as natural gas prices bounced from depressed levels. It was gratifying to see our contrarian views on these names pay off. On a different note, our position in Beam (BEAM) got a lift when Japan’s Suntory offered to buy the iconic liquor company for a 25% premium. Our bullish thesis on BEAM was predicated partly on Mergers & Acquisitions (M&A) potential and we were glad to see Suntory offer a fair price. We started to rotate funds away from some recent winners. For instance, we chipped positions in both American Airlines (AAL) and Delta Air Lines (DAL). We still like the industry story of consolidation, capacity discipline and pricing gains, but the stocks have already posted tremendous gains. We also chipped our position in auto parts retailer O’Reilly Automotive (ORLY) after a surge in the stock. This is a longstanding position and it’s worth noting the company’s value has increased nearly six-fold since mid-2008 as compared to a 53.54% gain for the S&P 500 Index. Frankly, the stock has far exceeded our initial expectations as same-store sales growth, store expansion, margin improvement, aggressive share buyback activity and a successful acquisition have brought about outsized earnings growth. We aren’t bragging; rather we are reminding our investors that the best path to value creation can be owning a simple and defensible business managed by the right people. You don’t have to be brilliant; you just need to identify smart people and ride alongside them as long as possible. With the proceeds of some recent sales, we added to a few names that seemed depressed. For instance, we beefed up our stake in Portfolio Recovery Associates (PRAA). PRAA is a Norfolk, VA-based debt collection company. Put simply, the company purchases and collects defaulted consumer receivables from banks and credit card companies. The industry, which was once perceived as being a bit “sleazy,” has undergone a transformation and larger buyers now dominate a formerly fragmented market. This is partly a function of strict regulation, which closely governs debt collection practices and plays into the hands of more sophisticated players such as PRAA, 7 which has seen its market share grow from 4% in 2004 to over 20% currently. We think ongoing market share gains will allow for double-digit earnings growth in coming years and expect the company will continue to generate 20% returns on equity. We are also very excited about the company’s recent agreement to buy Oslo, Norway-based Aktiv Kapital for $1.3 billion. This will expand PRAA’s business abroad and could add over $1.00/share to earnings. Early in the quarter ended March 31, 2014, we established a new position in Fastenal (FAST), which is a leading industrial distributor. FAST has been a great stock over time, garnering a premium valuation for its high returns on capital, rapid earnings growth, and large market opportunity. More recently, however, the shares have struggled as sluggish industrial production has led to a lack of fixed cost leverage and decelerating earnings growth. We feel this has created an opportunity given that key end markets like manufacturing seem poised to benefit from a pickup in capital spending and industrial activity. Longer term, we are encouraged by the company’s opportunity for continued share gains in what remains a very fragmented industry. These opportunities for both cyclical and secular improvement, alongside prudent capital allocation and rising returns on capital could result in significant upside. Ultimately, we feel earnings power in the $3.00 range is achievable, which could result in a $60 stock price using historical valuation ranges. In closing, for some time we have suggested a more modest return environment could cause investors to become more discriminating and focus more heavily on stories of superior capital allocation. We still think this is the case and believe the Equity Opportunities Fund should fare relatively well in such an environment. This was the case in both 2011 and 2012, when there was more volatility when compared to the frothy/straight up market environment of 2013. While the market was difficult to keep up with during 2013, we note the Equity Opportunities Fund has produced an annualized return of 18.47% since inception relative to 15.82% and 15.50% gains for the Russell Midcap and S&P 500 Indices, respectively. Though past performance is never an indication of future results, we feel our holdings are very well positioned for this coming year and beyond. Hopefully, with a little skill and a lot of patience, we’ll experience a few more ORLY-like outcomes. The following are transactions performed in the Equity Opportunities Fund for the quarter ended March 31, 2014. Recent Purchases Amazon.com, Inc. (AMZN) We purchased a position in this online retailer. American Airlines Group, Inc. (AAL) We added to our position in this, the world’s largest airline. American Tower Corporation (AMT) We added to our position in this global wireless tower REIT. Cabela’s, Inc. (CAB) We added to our position in this leading outdoor retailer. Fastenal Company (FAST) We purchased a position in this leading domestic industrial distributor. Krispy Kreme Doughnuts, Inc. (KKD) We added to our position in this well-known doughnut restaurant company. Penn National Gaming, Inc. (PENN) We added to our position in this regional gaming operator. 8 Portfolio Recovery Associates, Inc. (PRAA) We purchased a position in this Norfolk, VA-based debt collection company. The J.M. Smucker Company (SJM) We added to our position in this leading consumables manufacturer and marketer. Recent Sales American Airlines Group, Inc. (AAL) Subsequent to adding to our position in the world’s largest airline, we chipped our position following a period of significant outperformance. Aon plc (AON)** We sold our position in this insurance brokerage company. Beam, Inc. (BEAM) We sold our position in this global spirits company. Delta Air Lines, Inc. (DAL) We chipped our position in this global airline. Dollar Tree, Inc. (DLTR) We sold our position in this domestic discount retailer. ITC Holdings Corporation (ITC) We sold our position in this, the nation’s largest independent electric transmission company. O’Reilly Automotive, Inc. (ORLY) We chipped our position in this auto parts retailer. ** Foreign Security We are pleased that The Davenport Funds are off to a good start thus far in 2014. We thank you for your trust and look forward to reporting back as we proceed through the year. Sincerely, John P. Ackerly, IV President, The Davenport Funds 9 DAVENPORT CORE FUND PERFORMANCE INFORMATION (Unaudited) Average Annual Total Returns(a) (for years ended March 31, 2014) 1 Year 5 Years 10 Years Davenport Core Fund 21.32% 20.09% 7.71% Standard & Poor’s 500® Index 21.86% 21.16% 7.42% (a) The total returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. 10 DAVENPORT VALUE & INCOME FUND PERFORMANCE INFORMATION (Unaudited) Average Annual Total Returns(a) (for periods ended March 31, 2014) 1 Year Since Inception(b) Davenport Value & Income Fund 18.25% 16.88% Standard & Poor’s 500® Index 21.86% 15.50% Lipper Equity Income Index 18.75% 14.06% (a) The total returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. (b) Commencement of operations was December 31, 2010. 11 DAVENPORT EQUITY OPPORTUNITIES FUND PERFORMANCE INFORMATION (Unaudited) Average Annual Total Returns(a) (for periods ended March 31, 2014) 1 Year Since Inception(b) Davenport Equity Opportunities Fund 21.57% 18.47% Russell Midcap® Index 23.51% 15.82% (a) The total returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. (b) Commencement of operations was December 31, 2010. 12 DAVENPORT CORE FUND PORTFOLIO INFORMATION March 31, 2014 (Unaudited) Top Ten Equity Holdings Security Description % of Net Assets Brookfield Asset Management, Inc. - Class A 3.1% Johnson & Johnson 3.0% Capital One Financial Corporation 2.9% Markel Corporation 2.8% CarMax, Inc. 2.7% Wells Fargo & Company 2.6% Berkshire Hathaway, Inc. - Class B 2.5% Google, Inc. - Class A 2.5% Danaher Corporation 2.5% American Tower Corporation 2.1% 13 DAVENPORT VALUE & INCOME FUND PORTFOLIO INFORMATION March 31, 2014 (Unaudited) Top Ten Equity Holdings Security Description % of Net Assets Teva Pharmaceutical Industries Ltd. - ADR 3.3% JPMorgan Chase & Company 3.0% Wells Fargo & Company 2.8% SPDR EURO STOXX 50 ETF 2.7% Johnson & Johnson 2.7% Archer-Daniels-Midland Company 2.7% Markel Corporation 2.6% GlaxoSmithKline plc - ADR 2.5% General Electric Company 2.5% Capital One Financial Corporation 2.4% 14 DAVENPORT EQUITY OPPORTUNITIES FUND PORTFOLIO INFORMATION March 31, 2014 (Unaudited) Top Ten Equity Holdings Security Description % of Net Assets Gaming and Leisure Properties, Inc. 5.5% Markel Corporation 5.2% CarMax, Inc. 4.8% Brookfield Asset Management, Inc. - Class A 4.6% American Tower Corporation 4.6% Penn National Gaming, Inc. 4.5% Sun Communities, Inc. 3.6% Hanesbrands, Inc. 3.6% Capital One Financial Corporation 3.6% Cabela's, Inc. 3.5% 15 DAVENPORT CORE FUND SCHEDULE OF INVESTMENTS March 31, 2014 COMMON STOCKS — 95.3% Shares Value Consumer Discretionary — 12.3% Amazon.com, Inc. (a) $ CarMax, Inc. (a) DIRECTV (a) General Motors Company McDonald's Corporation Starbucks Corporation Walt Disney Company (The) Consumer Staples — 10.0% Anheuser-Busch InBev SA/NV - ADR Flowers Foods, Inc. J.M. Smucker Company (The) Nestle SA - ADR PepsiCo, Inc. Wal-Mart Stores, Inc. Energy — 8.1% Chevron Corporation Exxon Mobil Corporation National Oilwell Varco, Inc. Range Resources Corporation Valero Energy Corporation Financials — 20.5% American Tower Corporation Berkshire Hathaway, Inc. - Class B (a) Brookfield Asset Management, Inc. - Class A Capital One Financial Corporation CME Group, Inc. Goldman Sachs Group, Inc. (The) JPMorgan Chase & Company Markel Corporation (a) Wells Fargo & Company Health Care — 13.0% AmerisourceBergen Corporation Amgen, Inc. Celgene Corporation (a) Express Scripts Holding Company (a) Johnson & Johnson Valeant Pharmaceuticals International, Inc. (a) WellPoint, Inc. 16 DAVENPORT CORE FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS — 95.3% (Continued) Shares Value Industrials — 12.2% American Airlines Group, Inc. (a) $ Chicago Bridge & Iron Company Cummins, Inc. Danaher Corporation General Electric Company Parker Hannifin Corporation United Technologies Corporation Information Technology — 14.5% Accenture plc - Class A Activision Blizzard, Inc. Apple, Inc. Automatic Data Processing, Inc. eBay, Inc. (a) Facebook, Inc. - Class A (a) Google, Inc. - Class A (a) QUALCOMM, Inc. Visa, Inc. - Class A Materials — 4.7% Alcoa, Inc. Monsanto Company Praxair, Inc. Total Common Stocks (Cost $187,686,390) $ MONEY MARKET FUNDS — 1.9% Shares Value First American Treasury Obligations Fund - Class Z, 0.00% (b) (Cost $5,321,006) $ Total Investments at Value — 97.2% (Cost $193,007,396) $ Other Assets in Excess of Liabilities — 2.8% Net Assets — 100.0% $ ADR - American Depositary Receipt. (a) Non-income producing security. (b) The rate shown is the 7-day effective yield as of March 31, 2014. See accompanying notes to financial statements. 17 DAVENPORT VALUE & INCOME FUND SCHEDULE OF INVESTMENTS March 31, 2014 COMMON STOCKS — 91.2% Shares Value Consumer Discretionary — 5.1% H&R Block, Inc. $ McDonald's Corporation Penn National Gaming, Inc. (a) Six Flags Entertainment Corporation Consumer Staples — 13.5% Altria Group, Inc. Anheuser-Busch InBev SA/NV - ADR Archer-Daniels-Midland Company Coca-Cola Company (The) Diageo plc - ADR PepsiCo, Inc. Philip Morris International, Inc. Wal-Mart Stores, Inc. Energy — 10.8% BP plc - ADR Chevron Corporation Exxon Mobil Corporation Kinder Morgan, Inc. Marathon Petroleum Corporation Occidental Petroleum Corporation Financials — 27.1% Aflac, Inc. Capital One Financial Corporation Equity Lifestyle Properties, Inc. Fidelity National Financial, Inc. - Class A Gaming and Leisure Properties, Inc. Hartford Financial Services Group, Inc. JPMorgan Chase & Company Markel Corporation (a) Realty Income Corporation Sun Communities, Inc. W.P. Carey, Inc. Wells Fargo & Company Health Care — 12.3% GlaxoSmithKline plc - ADR Johnson & Johnson Merck & Company, Inc. Teva Pharmaceutical Industries Ltd. - ADR 18 DAVENPORT VALUE & INCOME FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS — 91.2% (Continued) Shares Value Health Care — 12.3% (Continued) WellPoint, Inc. $ Industrials — 11.2% 3M Company Eaton Corporation plc General Electric Company Illinois Tool Works, Inc. Raytheon Company Watsco, Inc. Information Technology — 2.0% Automatic Data Processing, Inc. Materials — 6.2% E.I. du Pont de Nemours and Company Eastman Chemical Company Goldcorp, Inc. Nucor Corporation Telecommunication Services — 1.5% TELUS Corporation Utilities — 1.5% Dominion Resources, Inc. Total Common Stocks (Cost $227,615,894) $ EXCHANGE-TRADED FUNDS — 3.9% Shares Value db X-trackers Harvest CSI 300 China A-Shares Fund (a) $ SPDR EURO STOXX 50 ETF Total Exchange-Traded Funds (Cost $10,631,184) $ 19 DAVENPORT VALUE & INCOME FUND SCHEDULE OF INVESTMENTS (Continued) MONEY MARKET FUNDS — 2.8% Shares Value First American Treasury Obligations Fund - Class Z, 0.00% (b) (Cost $8,519,581) $ Total Investments at Value — 97.9% (Cost $246,766,659) $ Other Assets in Excess of Liabilities — 2.1% Net Assets — 100.0% $ ADR - American Depositary Receipt. (a) Non-income producing security. (b) The rate shown is the 7-day effective yield as of March 31, 2014. See accompanying notes to financial statements. 20 DAVENPORT EQUITY OPPORTUNITIES FUND SCHEDULE OF INVESTMENTS March 31, 2014 COMMON STOCKS — 91.5% Shares Value Consumer Discretionary — 25.9% Amazon.com, Inc. (a) $ Cabela's, Inc. (a) CarMax, Inc. (a) Hanesbrands, Inc. Krispy Kreme Doughnuts, Inc. (a) O'Reilly Automotive, Inc. (a) Penn National Gaming, Inc. (a) Pinnacle Entertainment, Inc. (a) Consumer Staples — 6.2% Church & Dwight Company, Inc. J.M. Smucker Company (The) Energy — 4.7% Ultra Petroleum Corporation (a) Valero Energy Corporation Financials — 33.5% American Tower Corporation Brookfield Asset Management, Inc. - Class A Capital One Financial Corporation Fairfax Financial Holdings Ltd. Fidelity National Financial, Inc. - Class A Gaming and Leisure Properties, Inc. Markel Corporation (a) Portfolio Recovery Associates, Inc. (a) Sun Communities, Inc. Health Care — 4.5% Henry Schein, Inc. (a) Teva Pharmaceutical Industries Ltd. - ADR Industrials — 13.9% American Airlines Group, Inc. (a) Colfax Corporation (a) Delta Air Lines, Inc. Fastenal Company Pall Corporation Watsco, Inc. 21 DAVENPORT EQUITY OPPORTUNITIES FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS — 91.5% (Continued) Shares Value Information Technology — 2.8% Intuit, Inc. $ Total Common Stocks (Cost $131,110,756) $ CLOSED-END FUNDS — 1.6% Shares Value Morgan Stanley China A Share Fund, Inc. (Cost $3,111,097) $ MONEY MARKET FUNDS — 2.8% Shares Value First American Treasury Obligations Fund - Class Z, 0.00% (b) (Cost $4,846,670) $ Total Investments at Value — 95.9% (Cost $139,068,523) $ Other Assets in Excess of Liabilities — 4.1% Net Assets — 100.0% $ ADR - American Depositary Receipt. (a) Non-income producing security. (b) The rate shown is the 7-day effective yield as of March 31, 2014. See accompanying notes to financial statements. 22 THE DAVENPORT FUNDS STATEMENTS OF ASSETS AND LIABILITIES March 31, 2014 Davenport Core Fund Davenport Value & Income Fund Davenport Equity Opportunities Fund ASSETS Investments in securities: At acquisition cost $ $ $ At market value (Note 2) $ $ $ Cash Dividends receivable Receivable for capital shares sold Other assets TOTAL ASSETS LIABILITIES Payable for capital shares redeemed Accrued investment advisory fees (Note 4) Payable to administrator (Note 4) Other accrued expenses and liabilities TOTAL LIABILITIES NET ASSETS $ $ $ Net assets consist of: Paid-in capital $ $ $ Undistributed net investment income Accumulated net realized gains from security transactions Net unrealized appreciation on investments Net assets $ $ $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.01 par value) Net asset value, offering price and redemption price per share (Note 2) $ $ $ See accompanying notes to financial statements. 23 THE DAVENPORT FUNDS STATEMENTS OF OPERATIONS Year Ended March 31, 2014 Davenport Core Fund Davenport Value & Income Fund Davenport Equity Opportunities Fund INVESTMENT INCOME Dividends $ $ $ Foreign withholding taxes on dividends ) ) ) TOTAL INVESTMENT INCOME EXPENSES Investment advisory fees (Note 4) Administration fees (Note 4) Professional fees Compliance service fees (Note 4) Custodian and bank service fees Registration and filing fees Postage and supplies Printing of shareholder reports Insurance expense Trustees’ fees and expenses (Note 4) Other expenses TOTAL EXPENSES NET INVESTMENT INCOME REALIZED AND UNREALIZED GAINS ON INVESTMENTS Net realized gains from security transactions Net change in unrealized appreciation/ depreciation on investments NET REALIZED AND UNREALIZED GAINS ON INVESTMENTS NET INCREASE IN NET ASSETS FROM OPERATIONS $ $ $ See accompanying notes to financial statements. 24 DAVENPORT CORE FUND STATEMENTS OF CHANGES IN NET ASSETS Year Ended March 31, Year Ended March 31, FROM OPERATIONS Net investment income $ $ Net realized gains from security transactions Net change in unrealized appreciation/ depreciation on investments Net increase in net assets from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) From net realized gains from security transactions ) — Decrease in net assets from distributions to shareholders ) ) FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions to shareholders Payments for shares redeemed ) ) Net increase in net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of year End of year $ $ UNDISTRIBUTED NET INVESTMENT INCOME $ $ CAPITAL SHARE ACTIVITY Shares sold Shares reinvested Shares redeemed ) ) Net increase in shares outstanding Shares outstanding at beginning of year Shares outstanding at end of year See accompanying notes to financial statements. 25 DAVENPORT VALUE & INCOME FUND STATEMENTS OF CHANGES IN NET ASSETS Year Ended March 31, Year Ended March 31, FROM OPERATIONS Net investment income $ $ Net realized gains from security transactions Net change in unrealized appreciation/ depreciation on investments Net increase in net assets from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) From net realized gains from security transactions ) ) Decrease in net assets from distributions to shareholders ) ) FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions to shareholders Payments for shares redeemed ) ) Net increase in net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of year End of year $ $ UNDISTRIBUTED NET INVESTMENT INCOME $ $ CAPITAL SHARE ACTIVITY Shares sold Shares reinvested Shares redeemed ) ) Net increase in shares outstanding Shares outstanding at beginning of year Shares outstanding at end of year See accompanying notes to financial statements. 26 DAVENPORT EQUITY OPPORTUNITIES FUND STATEMENTS OF CHANGES IN NET ASSETS Year Ended March 31, Year Ended March 31, FROM OPERATIONS Net investment income $ $ Net realized gains from security transactions Net change in unrealized appreciation/ depreciation on investments Net increase in net assets from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) From net realized gains from security transactions ) ) Decrease in net assets from distributions to shareholders ) ) FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions to shareholders Payments for shares redeemed ) ) Net increase in net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of year End of year $ $ UNDISTRIBUTED NET INVESTMENT INCOME $ $ CAPITAL SHARE ACTIVITY Shares sold Shares reinvested Shares redeemed ) ) Net increase in shares outstanding Shares outstanding at beginning of year Shares outstanding at end of year See accompanying notes to financial statements. 27 DAVENPORT CORE FUND FINANCIAL HIGHLIGHTS Selected Per Share Data and Ratios for a Share Outstanding Throughout Each Year Years Ended March 31, Net asset value at beginning of year $ Income from investment operations: Net investment income Net realized and unrealized gains on investments Total from investment operations Less distributions: Dividends from net investment income ) Distributions from net realized gains ) — Total distributions ) Net asset value at end of year $ Total return (a) 21.32% 12.47% 9.99% 14.61% 45.20% Net assets at end of year (000’s) $ Ratio of total expenses to average net assets 0.94% 0.95% 0.96% 0.99% 1.00% Ratio of net investment income to average net assets 0.64% 0.71% 0.66% 0.58% 0.75% Portfolio turnover rate 29% 26% 19% 34% 25% (a) Total return is a measure of the change in value of an investment in the Fund over the year covered, which assumes any dividends or capital gains distributions are reinvested in shares of the Fund. Returns shown do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. See accompanying notes to financial statements. 28 DAVENPORT VALUE & INCOME FUND FINANCIAL HIGHLIGHTS Selected Per Share Data and Ratios for a Share Outstanding Throughout Each Period Year Ended March 31, Year Ended March 31, Year Ended March 31, Period Ended March 31, 2011 (a) Net asset value at beginning of period $ Income from investment operations: Net investment income Net realized and unrealized gains on investments Total from investment operations Less distributions: Dividends from net investment income ) Distributions from net realized gains ) ) ) — Total distributions ) Net asset value at end of period $ Total return (b) 18.25% 18.69% 12.23% 5.35% (c) Net assets at end of period (000’s) $ Ratio of total expenses to average net assets 0.94% 0.96% 1.04% 1.25% (d) Ratio of net investment income to average net assets 2.22% 2.37% 2.30% 1.99% (d) Portfolio turnover rate 32% 29% 27% 10% (c) (a) Represents the period from commencement of operations (December 31, 2010) through March 31, 2011. (b) Total return is a measure of the change in value of an investment in the Fund over the period covered, which assumes any dividends or capital gains distributions are reinvested in shares of the Fund. Returns shown do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. (c) Not annualized. (d) Annualized. See accompanying notes to financial statements. 29 DAVENPORT EQUITY OPPORTUNITIES FUND FINANCIAL HIGHLIGHTS Selected Per Share Data and Ratios for a Share Outstanding Throughout Each Period Year Ended March 31, Year Ended March 31, Year Ended March 31, Period Ended March 31, 2011 (a) Net asset value at beginning of period $ Income (loss) from investment operations: Net investment income (loss) ) ) Net realized and unrealized gains on investments Total from investment operations Less distributions: Dividends from net investment income ) ) — — Distributions from net realized gains ) ) ) — Total distributions ) ) ) — Net asset value at end of period $ Total return (b) 21.57% 18.77% 12.00% 7.20% (c) Net assets at end of period (000’s) $ Ratio of total expenses to average net assets 0.97% 1.01% 1.10% 1.25% (d) Ratio of net investment income (loss) to average net assets 1.96% 0.23% (0.22%
